Citation Nr: 0528770	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder.

2.  Entitlement to service connection for a bilateral hand 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for lower back pain.

6.  Entitlement to an initial evaluation in excess of 10 
percent for psoriasis from January 14, 2000 to March 4, 2004.

7.  Entitlment to an evaluation in excess of 30 percent on 
and after March 5, 2004.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 1990 
and retired after 20 years of active service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision by the RO in Seattle, 
Washington.  This case was previously before the Board in 
July 2003 and Remanded for additional development and 
adjudication.


FINDINGS OF FACT

1.  The veteran's complaints in service were acute and 
transitory and resolved with treatment.  

2.  There is no competent medical nexus evidence of record 
indicating the veteran developed chronic wrist disorder 
during or as a result of his service.

3.  There is no competent medical nexus evidence of record 
indicating the veteran developed bilateral hand disorder 
during or as a result of his service.

4.  There is no competent medical nexus evidence of record 
indicating the veteran developed chronic right leg disorder 
during or as a result of his service.  

5.  There is no competent medical nexus evidence of record 
indicating the veteran developed chronic left knee disorder 
during or as a result of his service. 

6.  There is no competent medical nexus evidence of record 
indicating the veteran developed chronic low back disorder 
during or as a result of his service.  

7.  For the period from January 14, 2000 to March 4, 2004, 
the veteran's service connected psoriasis was not manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement and did not affect 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or require systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

8.  For the period since March 5, 2004, the veteran's service 
connected psoriasis affects less than 40 percent of his body 
and is not exceptionally repugnant; he does not experience 
systemic or nervous manifestations; he does not require near-
constant systemic therapy or immunosuppressive drugs. 


CONCLUSIONS OF LAW

1.  A bilateral wrist disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A bilateral hand disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A right leg disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A left knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  The criteria for an initial evaluation in excess of 10 
percent for psoriasis from January 14, 2000 to March 4, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7816 (as in effect prior to August 30, 
2002).

7.  The criteria for an evaluation in excess of 30 percent on 
and after March 5, 2004 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7816 (as in effect prior to August 30, 2002, and 
thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  Furthermore, while the Court has 
not specified how the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran's claim for compensation for the disabilities at 
issue was received in January 2000.  The record reflects that 
he and his representative were provided with copies of the 
September 2000, November 2002 and December 2003 rating 
decisions; and the October 2000, statement of the case and 
supplemental statements of the case issued in November 2002 
and December 2004.  By way of these documents, the veteran 
was informed of the evidence needed to support his claim.  
Thus, these documents provided notice of the laws and 
regulations, the cumulative evidence already of record, and 
the reasons and bases for the determination made regarding 
the claim, which the Board construes as reasonably informing 
him of the information and evidence not of record that is 
necessary to substantiate his claim.

By letters dated in December 2001 and August 2003, the RO 
advised the veteran of the criteria for establishing his 
claims, the types of evidence necessary to prove each claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letters also requested that the veteran submit any 
evidence in his possession.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the contents of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records and the reports of VA examinations in March 
2004 have been obtained and associated with the claims file.  
The veteran does not assert that there is additional evidence 
to be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Service Connection

The veteran contends that his wrist, hand, right leg, left 
knee, and low back problems began in service and that he is 
entitled to service connection.

Service medical records show that the veteran was seen 
periodically for various complaints of pain.  Specifically, 
in August 1987, he was treated for right wrist tendonitis.  
With respect to his left knee in April 1982, he was treated 
for a left knee abrasion and in March 1986 for an episode of 
left knee stiffness diagnosed as prepatellar pain with 
malalignment.  With respect to his hands, in June 1972, he 
was treated for a left hand injury after being stuck with a 
fishing hook.  These records also show the veteran was 
treated on several occasions for low back pain in October 
1971, December 1973, September 1977, and July 1983.  No 
pertinent complaints or findings referable to the wrists, 
hands, right leg, left knee or low back were recorded at the 
time of retirement from service in June 1990 and clinical 
evaluation was normal.  

The claims folder is devoid of any treatment records or other 
medical documents pertaining to his claimed disabilities for 
several years following his retirement from service.  Post 
service medical records show that in December 1995 the 
veteran was treated for low back pain.  In August 1999, he 
was treated for complaints of a nodule on the palmar surface 
of the right hand.  In July 2000, he was evaluated for a 
history of right hip and leg pain.  In August 2000, he was 
given wrist splints for symptoms of bilateral carpal tunnel 
syndrome in the both wrists, but there was no discussion 
regarding etiology or onset.  In September 2002, the veteran 
was treated for low back pain after moving furniture.  No 
chronic bilateral hand, right leg, left knee or low back 
disorders are currently diagnosed.

On VA examination in March 2004, the veteran complained of 
multiple joint pain involving the wrists, left knee, right 
leg and low back.  He reported that there were no specific 
injuries to these areas during active duty.  On examination, 
the lumbar spine was essentially normal with the exception of 
some decreased range of motion.  Examination of the wrists 
was unremarkable.  Examination of the left knee was 
essentially negative.  Examination of the right upper leg 
revealed a slight decrease in sensation to light touch in the 
lateral thigh area, but was otherwise negative.  Range of 
motion was full without pain or discomfort.  The examiner 
concluded that none of these areas demonstrated any positive 
objective clinical or radiographic signs of disability.  The 
examiner noted that the veteran had no history of any 
injuries to these areas while on active duty and that 
although he was seen on occasion for low back, right wrist 
and left knee pain during his 20 years on active duty, there 
were no significant injuries or objective findings recorded.  
The examiner concluded there the veteran had no significant 
objective disability in these multiple areas and no service-
connected disability.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records fail to reveal any significant injury 
to the wrists, hands, right leg, left knee or low back.  

Although the veteran was treated for right wrist tendonitis, 
left knee stiffness and episodes of low back pain in-service, 
there is no evidence of current chronic disease processes.  
See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Despite the veteran's various complaints of pain 
during service he was not diagnosed as having any chronic 
disability.  In light of the fact that he continued to serve 
until his retirement in 1990 without any further treatment, 
it is evident that his symptoms were acute and transitory and 
resolved in service.  As such, the veteran's service medical 
records do not affirmatively establish that chronic 
disabilities manifested by bilateral wrist, bilateral hand, 
right leg, left knee or low back pain had their onset during 
military service.  

However, the primary impediment to a grant of service 
connection is the absence of medical evidence of diagnoses.  
The post-service medical records contain no current diagnoses 
of chronic disorders involving the wrists, hands, right leg, 
left knee or low back, nor are there any competent opinions 
to indicate that the veteran had continuing symptomatology as 
a result of the complaints made during service.  Moreover, 
the VA examiner in March 2004 concluded that there was no 
significant objective disability in these multiple areas and 
thus no service-connected disability.  In the absence of 
proof of incurrence or aggravation during service and a 
causal connection between present disability and in-service 
disease or injury, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992)

The veteran has not brought forth any medical evidence that 
would either refute the 2004 VA opinion and a layman such as 
the veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The single 
competent medical opinion in the record conclusively found no 
objective evidence of chronic disabilities involving the 
wrists, hands, right leg, left knee and low back. The Board 
finds the veteran's actual service medical records are more 
probative than his own statements as to the incurrence of 
disabilities during service.  Simply put, there is no 
evidence beyond the veteran's own statements that he 
developed disabilities to his wrists, hands, right leg, left 
knee and low back as a result of service, and records which 
would be expected to corroborate his account, service medical 
records, do not do so.  The competent evidence in this case 
does not provide a basis for favorable action on the 
veteran's claim. 

In the absence of competent medical evidence of chronic 
disorders, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Increased Ratings

Service medical records show that at retirement in June 1990 
the veteran was noted have a history of psoriasis controlled 
with topical ointments.  In September 2000, the RO granted 
service connection for psoriasis and assigned a 
noncompensable evaluation effective January 14, 2000.  The 
veteran disagreed and this appeal ensued.

Post service records show treatment in November 2000 for an 
increase in symptoms.  Examination of the skin showed a 
psoriatic, silvery, erythematous rash in multiple patches 
over the anterior portion of both legs, one patch on the back 
and one small patch on the chest.  There was no nail or joint 
involvement.  

In February 2001, the veteran's face, neck, ears and the 
dorsa of the forearms and hands showed modest actinic injury.  
His scalp and fingernails were clear.  He had a small, thin, 
scaly red patch on the right forehead and the right elbow 
showed a papulosquamous patch.  The trunk and shoulders 
showed one rounded, erythematous patch parasternally and 
there were two larger patches on the low back and the upper 
buttocks adjacent to the IG cleft.  The knees were clear, but 
both legs showed several erythematous papulosquamous patches.  

On VA examination in March 2004, the veteran's history was 
significant for psoriasis that began on his head and spread 
to his chest, back, legs and elbow.  He has had large 
psoriatic plaques on his low back and at the crease of his 
buttocks for 17 years and large psoriatic plaques on his 
right and left leg for 11 years.  His current treatment was 
Dovonex, clobetasol and LCD and triamcinolone cream, which he 
uses one to two times per day.  He sees a dermatologist every 
three months.  Currently his lesions have remained constant 
in size.  There was a new lesion on his right forehead over 
the last two months and also had a new lesion on his right 
elbow over the last several months.  He reported the skin 
lesions prevent him from wearing shorts in public.  

On examination, the veteran had numerous psoriatic plaques.  
He had three oval shaped plaques on the anterior portion of 
his right lower leg, which measured 7x2 centimeters, 4x2 
centimeters and 7x2 centimeters and were hyperpigmented.  On 
his left leg, at the insertion of the patellar tendon there 
was a 2x1.5 centimeter rough thickened hyperpigmented plaque.  
On his left posterior leg he had a 4x4 centimeter 
hyperpigmented plaque.  On his right forehead had has a 
flesh-colored 2.5x1 centimeter oval plaque which was at the 
hairline and covered by hair.  On his right elbow he had a 
2x1 centimeter flesh-colored plaque.  On his buttocks crease, 
he had a 7x7 centimeter scaly plaque with crusts.  On his 
lumbar area he had numerous punctate fleshy plaques with 
crusts in a 7x7 centimeter region.  He also noted that over 
the last several months that he has had punctate red papules 
on the lower leg.  He had approximately 30 of these on his 
right anterior leg and 20 on his left anterior leg.  The 
veteran had no acne and no scarring alopecia.  There was no 
hyperhidrosis.  

In December 2004, the RO increased the veteran's evaluation 
for service-connected psoriasis to 10 percent rating, 
effective January 14, 2000, the date of his original claim 
and 30 percent, effective March 5, 2004, the date of the VA 
examination report.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA'  s Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2005), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

This condition has been evaluated under Diagnostic Code 7816 
(psoriasis).  The Board initially notes that, effective 
August 30, 2002, a new regulation was promulgated concerning 
rating for skin disorders.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  In the December 2004 rating decision, the 
veteran was provided the new criteria for the evaluation of 
his skin disorder.  Prior to this time, he had been evaluated 
under the old criteria by the RO.  The Board therefore finds 
that the veteran will not prejudiced by the Board's 
adjudication of this claim at this time.  The Board further 
notes that the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g) (West 2002).

Psoriasis is listed under 38 C.F.R. § 4.118, Diagnostic Code 
7816.  Under the criteria as in effect prior to August 30, 
2002, unless otherwise provided, the Board is to rate Codes 
7807 through 7819 as eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character or of 
manifestations.  Under Diagnostic Code 7806, eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent evaluation.  
If it is accompanied by exudation or constant itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is for assignment.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

Under the provisions of the rating schedule effective August 
30, 2002.  Psoriasis with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period will be rated 10 
percent.  A 30 percent evaluation is assignable for psoriasis 
of 20 percent to 40 percent of the entire body or 20 percent 
to 40 percent of the exposed areas affected, or when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation may be assigned for psoriasis with more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near- constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
August 30, 2002).

Although the veteran reported experiencing recurrent symptoms 
associated with outbreaks, there is no documented pattern of 
repeated medical visits for treatment of the reported active 
recurrences.  In fact, review of the medical evidence reveals 
very few, if any, recent clinical findings attributable to 
psoriasis between January 2000 and March 2004.

Outpatient evaluations in November 2000 and February 2001 
reported some lesions primarily on the mid-back, mid-chest 
and shins, and more recently the forehead and right elbow, 
but doe not show any type of disfigurement, limitation of 
motion, ulceration, or exudation.  There is no indication 
that the veteran has required corticosteroids or 
immunosuppressive drugs, and there is no evidence showing 
that the psoriasis affects more than 20 percent of the body.  
Accordingly, the veteran's disability is not shown to be so 
symptomatic or actively disabling as to warrant an evaluation 
in excess of 10 percent from January 14, 2000 to March 4, 
2004 pursuant to 38 C.F.R. Part 4, Diagnostic Code 7816 
(2002) and (2005).

The Board notes that during VA examination on March 5, 2004, 
clinical findings approximating the assignment of a 30 
percent rating are noted.  However under the circumstances, 
no basis exists under either the old or new criteria for the 
assignment of a rating in excess of 30 percent for psoriasis.

After reviewing the evidence, the Board finds that the 
current disability picture resulting from the veteran's 
psoriasis does not meet or approximate the requirements for a 
50 percent rating under the old criteria.  That is, the 
evidence does not show that the veteran's symptoms, overall, 
are more accurately described to include ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that his skin symptoms are exceptionally 
repugnant.  There can be no doubt that there is psoriasis on 
various parts of the veteran's body.  The March 2004 VA 
examination showed psoriatic patches various sizes on the 
back, chest, lower legs, buttocks, forehead and right elbow.  
However, such extensive lesions are clearly and specifically 
contemplated in the current 30 percent rating.  There are 
patches on the veteran's scalp and at the scalp line on the 
forehead.  However, given that these patches are covered by 
the veteran's hair, the Board cannot say that they are 
exceptionally repugnant.  In short, none of the 
symptomatology which would allow for the assignment of a 
higher disability has been reported.

As for the possibility of a higher rating under the new 
criteria, the veteran has not been prescribed systemic 
therapy such as steroids or immunosupressive drugs.  
Moreover, it has not been reported that more than 40 percent 
of the entire body is not affected.  The evidence shows 
isolated, rather small patches on various parts of the 
veteran's body.  These were described in great detail in 
connection with the VA examination in 2004, the results of 
which have been reported by the Board above.  There is no 
evidence that large portions of his anatomy are affected.  
Nor is there any involvement of exposed areas to the extent 
of more than 40 percent.  Physical examinations have shown 
that the only exposed areas involved are the scalp, forehead, 
and right elbow, and that these generally involve relatively 
small patches.  The Board notes the involvement of the 
veteran's lower legs, however these areas are a part of the 
body that may normally remain covered without causing 
comment.  The face, with the exception of the scalp line of 
the forehead, is not involved.

Under the circumstances, the Board concludes the current 
level of disability for psoriasis shown is encompassed by the 
ratings assigned and with due consideration to the provisions 
of 38 C.F.R. § 4.7, the preponderance of the evidence does 
not support any higher evaluation for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet.App. 119 (1999), but 
concludes that they are not warranted other than described 
above.




ORDER

Entitlement to service connection for a bilateral wrist 
disorder is denied.

Entitlement to service connection for a bilateral hand 
disorder is denied.

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for lower back pain is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for psoriasis from January 14, 2000 to March 4, 2004 is 
denied.

Entitlement to an evaluation in excess of 30 percent on and 
after March 5, 2004 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


